Citation Nr: 0620035	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, to include arthritis in the legs, numbness in the 
legs, a back and a heart condition.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L.M. Burke, Law Clerk 



INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from May 1955 to May 1958.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO.  

In February 2006, the Board remanded the case to the RO for a 
hearing before a Veterans Law Judge pursuant to his January 
2005 request.  The case was subsequently returned to the 
Board.  

The veteran presented testimony at the RO during a 
videoconference hearing with the undersigned Veterans Law 
Judge in May 2006.  A copy of the hearing transcript has been 
associated with the claims folder.  

On June 2, 2006, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  38 C.F.R. § 
20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran currently is shown to have numbness that as 
likely as not is due to a cold injury suffered to his feet 
under combat conditions while serving on active duty in 
Korea.  

2.  The veteran is not shown to have arthritis of the legs, a 
back condition or a heart condition due to a cold injury or 
any other event or incident of his periods of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by numbness in the lower extremities is 
due to a cold injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have a disability manifested 
by arthritis of the legs, a back condition or a heart 
condition due to a disease or injury that was incurred in or 
aggravated by active service; nor may arthritis or a heart 
disorder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA has satisfied the notification requirements of VCAA.  The 
January 2005 statement of the case, the June 2005 
supplemental statement of the case, and the August 2003, 
September 2003, and November 2004 letters from the RO, gave 
the veteran notice of the evidence necessary to substantiate 
his claim on appeal.  

The evidence development letters dated in May 2004 and 
September 2004 also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  

The June 2005 supplemental statement of the case contained 
the provisions of 38 C.F.R. § 3.159(b), noting that a veteran 
would be advised to submit all relevant evidence in the 
veteran's possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination in regards to his 
claim of service connection for residuals of a cold weather 
related injury.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  



Factual Background

The veteran asserts that he has developed arthritis in the 
legs, numbness in the legs and back and a heart condition due 
to a cold injury he suffered in service.  

The veteran's personnel records list field artillery crewman 
as his military occupational specialty.  They indicate that 
he served in Japan and Korea from November 1951 to September 
1952.  

The Board notes that the veteran's service medical records 
have some fire damage to them and believes that some of them 
may be missing.  Although lacking specified treatment, his 
service medical records include a series of hospital morning 
reports dated in February 1952.  

The veteran submits, by his own testimony, that he was 
treated for a cold weather related injury at the 24th 
Division MASH Hospital for a week in the winter of 1951 to 
1952 in Korea.  

The claims file includes the veteran's May 1954 separation 
examination report.  The report is negative for any evidence 
that the veteran suffered from residuals of a cold weather 
related injury.  

The post-service medical evidence includes both VA and 
private outpatient treatment records dated from 1980 to 2003 
which describe various of the veteran's complaints.  

Specifically, a June 2003 Pleasant Point Health Center record 
shows the veteran reported having numbness in both feet which 
had been present off and on for two to three years.  He 
admitted this condition kept him awake at night and 
acknowledged a cold weather related injury in service.  

A June 1996 notation shows observation by the physician of 
foot and leg cellulitis.  The August 1996, December 1999, 
January 2000 and February 2000 outpatient treatment record 
notations show the veteran continued to report foot pain.  An 
August 2001, February 2002 and April 2002 notations show 
observation of varicose veins and stasis dermatitis in the 
legs.  

During the March 2004 VA examination, the veteran complained 
of arthritis of the legs and back and numbness of the legs 
due to his cold weather injury.  He complained of rheumatoid 
arthritis and heart problems (coronary artery disease with 
stents and carotid artery blockage).  

The veteran described having difficulty sleeping at night due 
to restless legs, and although he did not have a particularly 
cold feeling in his feet, he slept with wool socks and 
sometimes put his feet in hot water in order to get to sleep.  
He described the pain in his feet as aching over the entire 
feet daily and occasionally a sharp pain and jumpy legs at 
night.  

The veteran also reported having back problems that developed 
in service because of the cold exposure in Korea.  He 
described back discomfort daily in the middle of his low back 
and reported that his back pain limits his ability to walk 
for any extended time.  

During the May 2006 hearing, the veteran testified that he 
was in Korea above the 30th parallel and on guard duty for 12 
hours a day.  He said that he was treated for a cold weather 
injury in the MASH hospital for five days and then returned 
to his unit.  

Reportedly, one evening, the veteran noticed that his big 
toes turned white and reported it to inspectors that would 
come around to check for frostbite.  He stated that the 
physician at the MASH hospital said the treatment was for a 
cold weather related injury.  

The VA examiner opined that the veteran's rheumatoid 
arthritis of the feet did not have its onset in service and 
that his back condition was not the result of the exposure to 
cold.  The examiner also noted that the veteran as likely as 
not suffered a cold injury to the feet manifested by pain and 
numbness that resolved following appropriate medical care in 
service.  


Analysis
 
Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has considered the applicability of the combat 
presumption set forth in 38 U.S.C.A. § 1154(b).  Under this 
law, if a veteran was engaged in combat with the enemy while 
in active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there are no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. §5107; 38 C.F.R. 
§3.102.  

The post-service evidence shows treatment for numbness in the 
feet.  Although the February 1952 hospital morning reports 
lack specific treatment for a cold injury, the veteran 
reports experiencing a cold weather related injury and was 
treated for such under combat conditions.  

There is no competent evidence in the record that the 
veteran's current arthritis of the legs, back condition or 
heart disorder are due his claimed cold injury or other 
incident of his service.  

However, the Board finds the evidence is in relative 
equipoise in showing that the veteran currently is 
experiencing numbness of the feet that as likely as not is 
due to the cold injury incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of cold injury manifested by 
numbness of the legs is granted.  



ORDER

Service connection for cold injury residuals manifested by 
numbness of the legs is granted.  

Service connection for cold injury residuals manifested by 
arthritis of the legs, a back condition or a heart condition 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


